MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Feb 21 2019, 8:53 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Frew                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lawrence M. Davis,                                       February 21, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1433
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John Surbeck, Jr.,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause Nos.
                                                         02D04-1710-FA-3 & 02D06-1710-
                                                         FA-3



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019              Page 1 of 18
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Lawrence Davis (Davis), appeals his conviction and

      sentence for three Counts of child molesting as Class A felonies, Ind. Code §

      35-42-4-3(a)(1); two Counts of sexual misconduct with a minor as Class B

      felonies, I.C. § 35-42-4-9(a)(l); two Counts of sexual misconduct with a minor

      as Level 4 felonies, I.C. § 35-42-4-9(a); one Count of child molesting, a Class C

      felony, I.C. § 35-42-4-3(b); one Count of sexual misconduct with a minor, a

      Class C felony; I.C. § 35-42-4-9(b)(l); one Count of sexual misconduct with a

      minor, a Level 5 felony; I.C. § 35-42-4-9(a); two Counts of child seduction as

      Level 5 felonies, I.C. § 35-42-4-7(m), (q)(2); one Count of child seduction as a

      Level 6 felony, I.C. § 35-42-4-7(m), (q)(1); one Count of dissemination of matter

      harmful to minors, a Class D felony, I.C. § 35-49-3-3(a)(1); one Count of

      dissemination of matter harmful to minors, a Level 6 felony, I.C. § 35-49-3-

      3(a)(1); one Count of contributing to the delinquency of a minor, a Class A

      misdemeanor, I.C. § 35-46-1-8(a); and one Count of possession of child

      pornography, a Level 6 felony, I.C. § 35-42-4-4(c).


[2]   We affirm.


                                                   ISSUES
[3]   Davis presents three issues on appeal, which we restate as the following:


          (1) Whether the State proved the offenses beyond a reasonable doubt;

          (2) Whether the trial court abused its discretion when it excluded certain

              evidence;

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 2 of 18
          (3) Whether Davis’ sentence is inappropriate in light of the nature of his

              offenses and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   Child was born in February 1999. Mother began dating Davis when Child was

      approximately five years old, and Mother married Davis shortly thereafter.

      Child had no contact with her biological father. Davis and Mother had a son

      together. Shortly after their son’s birth, Mother had an accident which disabled

      her and rendered her largely immobile throughout Child’s childhood. Davis

      was over the age of twenty-one years old the entire period he was a part of

      Child’s life. The family moved frequently throughout Child’s childhood,

      although, apart from a brief stint in Texas and a few months spent with Davis’

      son in a neighboring county after their return from Texas, the family lived in

      Fort Wayne, Indiana.


[5]   Beginning when Child was five years old and continuing throughout her

      childhood, Davis showed Child pornography and touched her vagina with his

      hand. During one specific incident that occurred when Child was in first grade,

      Davis touched Child’s vagina with his hand and with his mouth. Davis told

      Child, who did not understand what was occurring, that others would be

      jealous if they knew what they were doing. Davis made it seem to Child that

      his conduct was a normal part of family life and that everyone did it. Davis

      used his hand and mouth on Child’s vagina for a number of years. Davis also

      touched Child’s chest with his hand and had Child touch his penis with her

      hand.
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 3 of 18
[6]   Starting when Child was in third or fourth grade, Davis began inserting his

      fingers into Child’s vagina. By this time, Child was aware that Davis’ conduct

      was not a normal part of family life. Child resisted Davis. In response, Davis

      would hold Child down and forcefully ram his fingers into her vagina, causing

      her pain. This conduct continued for years, and Child blamed Davis’ conduct

      for the early onset of her menses.


[7]   By the time Child was in seventh or eighth grade, Davis was supplying her with

      cigarettes and alcohol. Around this time, Child was living at her

      Grandmother’s home where tents were set up in the back yard. Child began

      sleeping in the tents in the hope of avoiding Davis’ sexual attention. One

      evening after Child had become intoxicated on alcohol Davis had supplied to

      her, Davis took Child into a tent and inserted his penis into her vagina for the

      first time. As a result of this incident, Child “snapped” mentally. (Transcript

      Vol. II, p. 243). Child attempted suicide and was hospitalized at Parkview

      Behavioral Health (PBH). Child wanted assistance from her mental health

      providers, but she did not want to report Davis, as he had threatened to harm

      her, her friends, and her family if she disclosed his abuse. Davis had also told

      Child that no one would believe her and that her life would be ruined. As a

      result, Child did not inform the staff at PBH that Davis was molesting her.

      Instead, she fabricated a report that she had been assaulted by a group of people

      in a park. After this was reported to law enforcement, Child recanted her

      report.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 4 of 18
[8]    Around this period, the family was living at the home of Child’s maternal

       grandmother (Grandmother). Early one morning, Grandmother was out of bed

       to use the restroom. She heard a noise in Child’s bedroom and looked in to

       investigate. Grandmother observed Davis under the covers with Child. This

       greatly shocked Grandmother, who immediately reported it to Mother. Mother

       assured Grandmother that nothing untoward had occurred. After

       Grandmother observed Davis in bed with Child on a second occasion, Davis

       encouraged Mother to move because Grandmother kept discussing it. The

       family moved from Grandmother’s home shortly thereafter.


[9]    Throughout Child’s childhood, Davis did audio/visual work for a religious

       ministry and concert hall, Come2Go (C2G), in Fort Wayne. Davis had a key

       to the premises and the code to disarm the building’s alarm system. Child

       would accompany Davis to C2G, and he taught her the trade. On one occasion

       when Child was between the age of fourteen and fifteen, Davis took Child to

       C2G and provided Child with alcohol. Davis had previously showed Child

       pornography depicting girls eating feces and engaging in sexual activity with

       animals, telling Child that he wished to perform those activities with her. Davis

       took Child into the boy’s restroom at C2G, inserted his finger or penis into her

       anus, inserted his penis into her vagina, and had Child eat feces.


[10]   When Child was thirteen years old, Davis assisted her in procuring birth

       control. Davis continued to insert his penis into Child’s vagina until after she

       turned sixteen years old. Late in 2016, Mother and Davis separated. Davis

       moved out of the home and into a trailer where he lived with a woman who

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 5 of 18
       had four young children. Child became concerned that Davis would molest the

       children, so she disclosed the offenses to Mother. Mother did not believe Child

       initially. On March 27, 2017, Child reported the offenses to law enforcement,

       and an investigation was launched. Mother allowed Davis to move back into

       the family home. Child moved out and did not speak to her Mother for

       months.


[11]   After Child had disclosed the offenses, a minister at C2G found hundreds of

       pornographic videos on a computer used by Davis as part of his audio/visual

       work. Some of the videos depicted sexual activity involving infants and

       children. The minister did not report his discovery to law enforcement and

       erased the pornography so that others would not be exposed to it. Thereafter,

       the minister made a habit of monitoring the files of the C2G computers. In

       October 2017, the minister found a Dropbox 1 folder on the same computer with

       folders entitled “me likey” and “young.” (Tr. Vol. IV, p. 7). The Dropbox

       folders contained thirty-two videos and thirty-three images depicting sexual

       activity, including sexual intercourse, involving children. The minister alerted

       the authorities. Investigation later revealed that the Dropbox account was

       registered to an email address used by Davis and that on October 10, 2017,

       when the child pornography files had been accessed, Davis had also opened

       password-protected files that contained his pay stubs.




       1
           Dropbox is an online location which can be used to store electronic files.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 6 of 18
[12]   On October 25, 2017, the State filed an Information, charging Davis with

       seventeen Counts, including four Counts of child molesting as Class A felonies,

       one Count of child molesting as a Class C felony, four Counts of Class B/Level

       4 felony sexual misconduct with a minor, two Counts of Class C/Level 5 felony

       sexual misconduct with a minor, two Counts of Level 5 and one Count of

       Level 6 felony child seduction, two Counts of Class D felony/Level 6

       dissemination of materials harmful to minors, and one Count of Class A

       misdemeanor contributing to a delinquency of a minor. On March 12, 2018,

       the State filed an amended Information, charging Davis with an additional

       Count of Level 6 felony possession of child pornography.


[13]   While Davis was being held pending trial, he placed two telephone calls to

       Mother from the Allen County Jail which were recorded. Davis stressed to

       Mother the importance of forgiveness and urged her to convince Child to drop

       the charges against him. Davis told Mother that if Child dropped the charges,

       he would pay her child support and help her financially. Davis also told

       Mother that if Child did not drop the charges, he had witnesses available to

       testify that Mother had provided Child with alcohol and cigarettes, which

       Mother took to be a threat.


[14]   On April 17, 2018, the trial court convened Davis’ jury trial. During Davis’

       cross-examination of Child, he sought to introduce evidence which he

       contended showed that Child had previously made false accusations of rape

       against one of her former boyfriends, D.M. The trial court held a hearing

       outside of the presence of the jury at which Child testified that while engaging

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 7 of 18
       in sexual activity involving consensual choking, D.M. choked her beyond her

       consent. Child had reported this later as part of an application for a protective

       order against D.M. Child confirmed at the hearing during Davis’ jury trial that

       D.M. had choked her beyond her consent. D.M. testified that he had never

       forced any sexual activity on Child. The trial court ruled that the proposed

       testimony was inadmissible pursuant to Indiana’s Rape Shield law. Child

       testified that Grandmother had once caught Davis performing oral sex on

       Child. In her testimony, Grandmother did not describe observing any overt sex

       acts committed by Davis on Child, and she stated that she would have

       remembered if she had observed any such acts. At the conclusion of the three-

       day trial, the jury found Davis not-guilty of Count II, Class A felony child

       molesting, and guilty on all other counts.


[15]   On May 11, 2018, the trial court held Davis’ sentencing hearing. Child

       submitted a statement to the trial court in which she detailed the effects of the

       offenses upon her. Child remembered thinking as a girl that Davis’ offenses

       were her fault and feeling “low, ugly, filthy, helpless, fearful, sad.” (Sentencing

       Tr. p. 15). After Davis began molesting her, Child felt isolated from other

       children and unable to share in their innocent pursuits. Child described how

       Davis forced her to watch child pornography and told her that he wanted to do

       those things to her. Child had attempted suicide three times and had sought

       escape through sex, drugs, and alcohol. Child expressed fear that Davis would

       molest other children and requested that Davis receive the maximum sentence

       allowable.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 8 of 18
[16]   The trial court found as mitigating factors that Davis had no significant prior

       criminal history, he had worked and supported the family, and that he had

       presented several character witnesses. The trial court found as aggravating

       circumstances that Davis molested Child on a regular basis beginning at the age

       of five and continued to do so for approximately twelve years. The trial court

       also found that the nature of the sexual activity to which Davis had subjected

       Child was “comprehensive.” (Appellant’s Public App. Vol. II, p. 87). The trial

       court sentenced Davis to forty years with the Department of Correction for each

       of his three Class A felony child molesting convictions, to be served

       consecutively. The trial court sentenced Davis to ten years for each of his Class

       B felony convictions, six years for each of his Level 4 felony convictions, four

       years for each of his Class C felony convictions, three years for each of his

       Level 5 felony convictions, one year for each of his Class D and Level 6 felony

       convictions, and to one year for his Class A misdemeanor conviction, all to be

       served concurrently. The trial court sentenced Davis to two and one-half years

       for the Level 6 felony child pornography conviction, to be served consecutively,

       for an aggregate sentence of 122 and one-half years. The trial court found that

       two Counts of Class A felony child molesting, Counts I and III, had occurred

       before Child turned twelve years old and that, as a result, Davis was a credit

       restricted felon as to those Counts.


[17]   Davis now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 9 of 18
                               DISCUSSION AND DECISION
                                         I. Sufficiency of the Evidence

                                             A. Standard of Review

[18]   Davis argues that the State failed to prove the offenses beyond a reasonable

       doubt. It is well-settled that upon review of the sufficiency of the evidence to

       support a conviction, we neither reweigh the evidence nor judge the credibility

       of witnesses, and we will affirm if there is substantial evidence of probative

       value supporting each element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt. Prickett v.

       State, 856 N.E.2d 1203, 1206 (Ind. 2006). We consider only the probative

       evidence and reasonable inferences that support the verdict. McHenry v. State,

       820 N.E.2d 124, 126 (Ind. 2005). A conviction for child molesting may rest

       solely upon the uncorroborated testimony of the victim. Rose v. State, 36

       N.E.3d 1055, 1061 (Ind. Ct. App. 2015).


                                               B. Counts I, III, V

[19]   Davis’ first challenge to the sufficiency of the evidence is that the State failed to

       prove that the offenses alleged in Counts I and III occurred in Allen County

       when Child was under the age of fourteen. Specifically, Davis contends that

       Child’s “age in relation to the accusations against [Davis] was at times unclear”

       and that Child testified that Davis also assaulted her outside of Allen County.

       (Appellant’s Br. p. 19). In Count I of the Information, the State charged Davis

       with placing his mouth on Child’s sex organ when she was under the age of

       fourteen between February 19, 2004, and February 18, 2013, and in Count III,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 10 of 18
       the State charged Davis with penetrating Child’s sex organ or anus with an

       object when she was under the age of fourteen between February 19, 2004, and

       February 18, 2013. Child testified that Davis began placing his mouth on her

       vagina when she was in first grade when the family was living on Hale Street.

       Child testified that the family lived on Hale Street when she was five years old

       and that they stayed there for two years. Child also testified that Davis began

       inserting his fingers into her vagina when she was in third or fourth grade and

       living near what would be the site of the TinCaps Stadium. Child further

       testified that, apart from the short periods of time the family spent in Texas in

       2014 and at Davis’ son’s house in a neighboring county after they returned from

       Texas, all of the offenses took place in Fort Wayne, Allen County, Indiana.

       We find that this evidence was sufficient to prove Child’s age and the location

       of the offenses as charged in Counts I and III of the Information.


[20]   In Count V of the Information, the State charged Davis with performing or

       submitting to deviate sexual conduct with Child when she was at least fourteen

       years old but under sixteen years old, between February 19, 2013, and June 30,

       2014. At the time Davis committed the offenses, deviate sexual conduct was

       defined as either (1) an act involving either a sex organ of one person and the

       mouth or anus of another person; or (2) the penetration of the sex organ or anus

       of a person by an object. I.C. § 35-41-1-9 (1984) (repealed as of July 1, 2014,

       and recodified as “other sexual conduct” at I.C. § 35-31.5-2-221.5). Child

       testified that when she was fourteen or fifteen years old, Davis took her into the

       boy’s bathroom at C2G, which was located in Fort Wayne, and inserted either


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 11 of 18
       his penis or his finger into her anus. We find that this evidence established

       beyond a reasonable doubt that Davis committed the act of sexual misconduct

       with a minor as alleged in Count V.


                                            C. Incredible Dubiosity

[21]   Davis also invokes the “incredible dubiosity” rule to challenge the evidence

       supporting his convictions. This rule allows the appellate court to impinge on

       the jury’s function to judge the credibility of a witness, only when


               confronted with inherently improbable testimony or coerced,
               equivocal, wholly uncorroborated testimony of incredible
               dubiosity. Application of this rule is rare, and the standard to be
               applied is whether the testimony is so incredibly dubious or
               inherently improbable that no reasonable person could believe it.
               Cases where we have found testimony inherently improbable
               have involved situations either where the facts as alleged could
               not have happened as described by the victim and be consistent
               with the laws of nature or human experience, or where the
               witness was so equivocal about the act charged that her
               uncorroborated and coerced testimony was riddled with doubt
               about its trustworthiness.


       Carter v. State, 31 N.E.3d 17, 30-31 (Ind. Ct. App. 2015) (quotations and

       citations omitted), trans. denied.


[22]   Here, Davis argues that Child’s testimony is incredibly dubious because there

       were no eyewitnesses and no physical evidence of the offenses. Davis also

       points to inconsistencies between Grandmother’s and Child’s testimony about

       one of the occasions Grandmother caught Davis in bed with Child, and he

       reminds us that Child had mental health issues and fabricated a story of gang

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 12 of 18
       rape when she was treated at PBH. However, our review of the record does not

       convince us that Child’s testimony was so inherently improbable that no

       reasonable person could believe it. To the contrary, Child testified clearly and

       unequivocally regarding the specific acts Davis perpetrated against her, acts

       which, as the body of case law surrounding child molesting convictions

       unfortunately demonstrates, were not outside the realm of human experience.

       Davis presented all of these arguments to the jury, who chose to believe Child

       despite the relative lack of corroborating evidence. We decline Davis’

       invitation to invade the realm of the jury because we conclude from the

       evidence that a reasonable fact-finder could have believed that Davis was guilty

       beyond a reasonable doubt. See id.


                                      II. Exclusion of D.M.’s Testimony

[23]   Davis next contends that the trial court abused its discretion and he was denied

       a fair trial when the trial court excluded testimony which he argues would have

       shown that Child had falsely accused one of her former boyfriends, D.M., of

       rape. As a general matter, the decision to admit or exclude evidence is within

       the trial court’s sound discretion and is afforded great deference on appeal.

       Williams v. State, 779 N.E.2d 610, 612 (Ind. Ct. App. 2002) (reviewing the trial

       court’s exclusion of evidence of a prior accusation of sexual misconduct). An

       abuse of discretion occurs where the trial court’s decision is clearly against the

       logic and effect of the facts and circumstances before it. Id. This court will find

       an abuse of discretion when the trial court controls the scope of cross-




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 13 of 18
       examination to the extent that the restriction substantially affects the

       defendant’s rights. Id.


[24]   Indiana Evidence Rule 412, known as the Rape Shield Rule, generally prohibits

       the admission of evidence of a sex crime victim’s sexual history at the trial of

       the accused. The purpose of Rule 412 is to prevent the victim from being put

       on trial and to prevent the trial from straying “from the central issues of guilt or

       innocence of the defendant into a full-scale investigation of charges made by the

       prosecutrix against other persons.” State v. Walton, 715 N.E.2d 824, 826 (Ind.

       1999). However, a common law exception to Rule 412 exists for evidence that

       a victim has made previous false accusations of rape. Id. at 825-26. Our

       supreme court has reasoned that a false accusation of rape is not sexual conduct

       for purposes of the Rape Shield Rule. Id. at 826. The exception may apply if

       (1) the victim admits that he or she made a prior accusation of rape that was

       false; or (2) the accusation is demonstrably false. Id. at 828. When a trial court

       has made a ruling regarding the sufficiency of the evidentiary foundation for the

       admission of evidence of false accusations of rape, we review that ruling and

       any factual determinations made by the trial court with the same deference on

       appeal as any other factual finding. Id.


[25]   Here, at the evidentiary hearing held outside the presence of the jury, Child

       testified that as part of an application for a protective order, she had reported

       that D.M. had choked her beyond her consent during a sexual encounter.

       Davis, the proponent of the evidence, did not offer the protective order

       application into evidence, and it is unclear from our reading of the record

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 14 of 18
       whether Child ever used the word “rape” to describe this event. Moreover,

       contrary to Davis’ contention on appeal, Child did not recant her allegation at

       the hearing. Thus, the proffered testimony would only have been admissible if

       it were shown that Child’s allegation was demonstrably false. See id. Davis

       does not develop any argument on appeal showing that Child’s accusations

       were demonstrably false. Indeed, at the evidentiary hearing D.M. denied that

       he had forced any sexual conduct on Child, but the trial court apparently

       resolved this conflict of the evidence in favor of Child. We will not second-

       guess that factual determination. Id. Because Child did not recant her

       allegation and Davis failed to show that her allegation was demonstrably false,

       the trial court correctly concluded that the proffered evidence was inadmissible

       under Rule 412.


                                                   III. Sentence

[26]   Davis contends that his sentence is inappropriate in light of the nature of the

       offenses and his character. The Indiana Constitution and Indiana Appellate

       Rule 7(B) permit an appellate court to revise a sentence if, after due

       consideration of the trial court’s decision, the sentence is found to be

       inappropriate in light of the nature of the offense and the character of the

       offender. Robinson v. State, 91 N.E.3d 574, 577 (Ind. 2018). “The principal role

       of such review is to attempt to leaven the outliers.” Cardwell v. State, 895

       N.E.2d 1219, 1225 (Ind. 2008). The defendant bears the burden to persuade the

       reviewing court that the sentence imposed is inappropriate. Robinson, 91

       N.E.3d at 577.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 15 of 18
[27]   Here, Davis was convicted of sixteen felonies and one class A misdemeanor.

       The trial court imposed forty-year, consecutive sentences for the three Class A

       felony child molesting convictions and a two-and-one-half-year sentence for the

       Level 6 child pornography conviction, to be served consecutively to the Class A

       felony sentences. The sentencing range for a Class A felony is between twenty

       and fifty years, with the advisory sentence being thirty years. I.C. § 35-50-2-

       4(a). The sentencing range for a Level 6 felony is between one-half and two

       and one-half years, with the advisory sentence being one year. I.C. § 35-50-2-

       7(b). Thus, the trial court imposed enhanced, consecutive sentences for the

       Class A felony child molesting convictions and the maximum sentence for the

       child pornography conviction. The trial court imposed advisory sentences for

       all of Davis’ other convictions and ordered them to be served concurrently.


[28]   Regarding the nature of his offenses, we agree with Davis’ assessment that they

       are “severe and reprehensible.” (Appellant’s Br. p. 24). Davis began molesting

       Child when she was just five years old, which was significantly younger than

       the age necessary to prove the Class A felony child molesting convictions.

       Davis was in a position of trust with Child, who had no contact with her

       biological father and whose mother was largely immobile. Child described a

       childhood that was awash in pornography, alcohol, and molestation. Davis

       subjected Child to offenses which escalated in severity over the twelve years of

       his molestation, from external contact to insertion of his finger into her vagina

       to sexual intercourse. At times, Davis employed force to ensure Child’s

       compliance, and he caused her physical pain. While Davis was charged with


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 16 of 18
       seventeen incidents of molestation, there was evidence in the record that these

       acts occurred on many more occasions than those for which he was charged.

       During one particularly despicable incident, Davis had Child consume feces.

       Child described being robbed of her childhood, and she has already attempted

       suicide three times due to the emotional and psychological impact of Davis’

       offenses.


[29]   In addition, the child pornography contained in the record, which was just a

       sampling of what Davis possessed, included one image of what appears to be

       the exhibition of the distended genitalia of a female infant. Davis also

       possessed images of children being subjected to being bound, having large

       objects forced into their bodies, and full-scale intercourse with adults. Given

       the extreme youth at which the offenses against Child began, Davis’ position of

       trust over Child, the escalating, comprehensive nature of the molestation he

       perpetrated against Child which continued over a period of almost twelve years,

       and the depravity of his conduct, we see nothing inappropriate about the 122

       and one-half-year sentence imposed by the trial court.


[30]   Regarding Davis’ character, we acknowledge, as did the trial court, that Davis

       has a relative lack of criminal record, was employed, and had friends who

       attested to his positive character traits. However, we note that Davis

       manipulated Child into not disclosing his molestation, first with his love and

       later with threats and assurances that no one would believe her if she reported,

       none of which reflects well upon his character. In addition, while awaiting

       trial, Davis attempted to convince Mother to have Child discontinue her

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019   Page 17 of 18
       cooperation in his prosecution. When his promises of money did not convince

       Mother, Davis threatened to “take [Mother] down” with him. (State’s Exh. 21,

       Call 2). Davis’ attempt to subvert the judicial process also reflects poorly on his

       character. The trial court took the positive aspects of Davis’ character into

       account when fashioning its sentence, which consisted largely of advisory,

       concurrent sentences. Davis has failed to persuade us that his sentence is

       inappropriate given his character, and so we decline to alter the trial court’s

       sentence. 2 See Robinson, 91 N.E.3d at 577.


                                                 CONCLUSION
[31]   Based on the foregoing, we conclude that the State proved the offenses beyond

       a reasonable doubt and that the trial court did not abuse its discretion when it

       excluded Davis’ inadmissible evidence. In addition, we find nothing

       inappropriate about Davis’ sentence, which reflects the nature of his offenses

       and his character.


[32]   Affirmed.


[33]   Kirsch, J. and Robb, J. concur




       2
         Davis also briefly argues, without citation to authority, that his designation as a credit restricted felon as to
       Counts I and III is inappropriate because “there is no specific finding of fact that the victim of Counts I and
       III was less than 12.” (Appellant’s Br. p. 26). However, in its sentencing statement, the trial court found that
       Child was “under the age of twelve” when the offenses enumerated in Counts I and III occurred, and so this
       portion of Davis’ argument fails on its face. (Appellant’s Public App. Vol. II, p. 88).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1433 | February 21, 2019                    Page 18 of 18